DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-2, 4, 6, 8-14, 16-23, is/are filed on 7/8/22 are currently pending. Claim(s) 1-2, 4, 6, 8-14, 16-23 is/are rejected.
Allowable Subject Matter
Claim(s) 9-10, 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 2, 4, 6, 8-14, 16-23 is/are objected to because of the following informalities:  
Claims 2, 4, 6, 8-14, 16-23, “A pressure filter” in line 1 should be corrected “The pressure filter”. As it is referring back to the original pressure filter and not introducing a new pressure filter to the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
.
Claim(s) 1-2, 4, 6, 8, 11-12, 16, 21-24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LELIAERT (US 3853509 A).


    PNG
    media_image1.png
    934
    932
    media_image1.png
    Greyscale

Regarding claim 1, LELIAERT teaches a pressure filter for separating a solid from a liquid (intended use) comprising: a plurality of filtering elements (see fig. above) supported by a retaining plate (12) within a filtration zone (top region) of the pressure filter for separating the solid from the liquid; and a settling zone (bottom region 24) positioned below the plurality of filtering elements for collecting the solid separated from the liquid by the plurality of filtering elements; each one of the plurality of filtering elements comprising a filter support element comprising:  a plurality of side supports (86 or 94) defining a filter support surface;  and a spacing member (84) connecting the plurality of side supports;  the spacing member comprising a plurality of axially spaced apart spacing elements (plurality of 84 is axially spaced apart);  each one of the plurality of axially spaced apart spacing elements comprising a plurality of arms (88); each one of the plurality of arms being configured to engage with a corresponding one of the plurality of side supports,  an unobstructed recessed region (small area between the arms 88) being defined between each pair of adjacent arms on each one of the spacing members for receiving filter media of a filter when the filter support element is in use (C2/35-C7/15).
Regarding claim 2, LELIAERT teaches further comprising a central support (82) extending axially between the plurality of side supports of the filter support element, wherein the spacing member connects the plurality of side supports and the central support.  
Regarding claim 4, LELIAERT teaches wherein the axially spaced apart spacing elements of the filter support element are evenly spaced apart (fig. 2).  
Regarding claim 6, LELIAERT teaches wherein each one of the plurality of arms comprises a curved tip to engage with the corresponding one of the plurality of side supports (fig. 3a).  
Regarding claim 8, LELIAERT teaches wherein each one of the plurality of spacing elements comprises a central aperture (central area formed by 84).  
Regarding claim 11, LELIAERT teaches wherein the filter support element comprises five or six side supports (fig. 3a).  
Regarding claim 12, LELIAERT teaches wherein each one of the plurality of spacing elements comprises five arms or six arms (fig. 3a).  
Regarding claim 16, LELIAERT teaches wherein each one of the plurality of spacing elements comprises a star shape having between four and ten vertices (fig. 3a).  
Regarding claims 21-22, the method of using filter support for an application is merely intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473,1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13,169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847,120 USPQ 528, 531 (CCPA 1959). "[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464,1469,15 USPQ2d 1525,1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 23, LELIAERT teaches further comprising a central support (82) extending axially between the plurality of side supports of the filter support element, wherein the spacing member connects the plurality of side supports and the central support, and wherein the central aperture of each one of the plurality of spacing elements is configured to engage with the central support (figs 2-3a).  
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as obvious over LELIAERT (US 3853509 A).
Regarding claim 17, LELIAERT it is unclear if LELIAERT teaches the side supports comprise planar longitudinally extending side supports (fig. 3a).  However, the use of shapes of support or wires is merely a design choice and well-known. It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 18, LELIAERT teaches wherein the plurality of spacing elements are positioned at longitudinally spaced-apart intervals connecting adjacent ones of the longitudinally extending side supports (fig. 3a).  
Regarding claim 19, LELIAERT teaches wherein the planar side supports comprise a plurality of apertures formed therethrough (aperture formed between two side supports).  
Regarding claim 20, LELIAERT teaches wherein the planar side supports comprise a tangentially protruding fin (12) extending longitudinally along an outer edge thereof.  
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument
Applicant argue Leliaert pertains to the removal of solids from a gaseous substance. Leliaert does not teach or suggest the removal of solids from a liquid as presently claimed. As the reference presently of record fail to teach or suggest the removal of solids from liquids as claimed in the amended claims, the cited references cannot render the presently claimed subject matter obvious.
The applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Secondly, any type of solid, gasses or liquid being separated is considered material worked upon (see MPEP 2115) as it does not affect the structure of this device.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parteThibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young,75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Applicant argue that they enclose an expert declaration of the inventor Jonn McFarlen made 5 June 2022 which establishes why it would not be obvious for the person skilled in the art to select a filter support element designed for the removal of solids from gases for use in a pressure filter that separates solid from liquid as presently claimed.
Firstly, the claims are still anticipated thus this declaration is rendered moot. Secondly the types of material filtered is not given much weight as explained above. Even if given any consideration there appears to be no nexus with argument the inventor makes with claims. For example, the inventor discusses withstanding filtration pressure or the material of the filter, but fails to claim such critical elements. The inventor discusses pore size (i.e. apertures) but again none of that appears to directly claimed. The inventor discloses how the liquid ‘may’ clog the pores but fails to show it may occur in the reference cited above. Inventor assumes there is certain size of the ‘solid’ that is being filtered when making the comparison with the prior art, thus would lead to clogging. However, the claim does not limit the size of the solid being separated. Meaning it could be a nanometer size as read by the claim. In conclusion, the declaration as filed is insufficient to overcome the rejection. 
The examiner kindly suggests applicant incorporate indicated allowable subject matter. Claim 1 as standing is extremely broad and would not be considered to be allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777